Citation Nr: 1709858	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  04-36 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability manifested by loss of taste and smell.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1976 to May 1979 and from October 1993 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

In September 2006, the Veteran testified before an acting Veterans Law Judge.  A transcript of that hearing is of record.  In a March 2007 letter, the Board notified the Veteran that the acting Veterans Law Judge was no longer employed by the Board.  The appellant responded that he did not want another hearing.  The Board will therefore proceed.

In December 2009, the Board denied the claim of entitlement to service connection for a disability manifested by loss of taste and smell.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court), and the Court granted a joint motion to remand this issue in February 2011.  In August 2011 and June 2014, the Board remanded the issue for further development.

In the Board's June 2014 remand, the issue of entitlement to service connection for a right knee disability was found to have been raised by the record and was referred to Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 19.9(b) (6) (2016).  As it does not appear that any further development has been taken with regard to this issue, it is again referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that he has a loss of taste and smell which was caused either by exposure to toxins in the Persian Gulf, by an in-service respiratory infection with pneumonia, or due to surgery done for a deviated septum.

Due to conflicting medical evidence of record, in June 2014, this issue was remanded by the Board in order to obtain a VA examination which addressed whether the appellant's loss of taste and smell was related to his service-connected deviated septum or to his long history of tobacco use.

A VA examination and opinion were obtained in February 2015, which unfortunately are not adequate to evaluate the issue on appeal.  The June 2014 Board remand specifically stated that a VA examination should be conducted by a physician, but the February 2015 examination was conducted by a physician assistant.  The Board also asked the examiner to address whether any loss of taste or loss of smell is a separate disorder in its own right, or whether it is a symptom of another disorder, and this was not specifically addressed.  The Board points out that it is obligated by law to ensure that the AOJ complies with Board remand directives, and errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board also notes that the examiner erroneously stated that the Veteran's first complaints of loss of taste and smell were in 2004, when there is a private treatment record showing such a complaint from October 1999.  This error lessens the probative value of the VA examiner's opinion, and this, together with the failure to abide by the requirements of the June 2014 remand, indicates that a new VA examination and opinion must be obtained prior to readjudication.  See 38 C.F.R. § 3.159; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for an appropriate VA examination by a physician to determine the etiology of any disorder manifested by a loss of sense of smell or taste.  The physician is to be provided access to all files contained in Virtual VA and VBMS.  The physician must specify in the report that all records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Following a review of the service and post-service medical records, the physician must address the following:

a) State whether any loss of taste or loss of smell is a separate disorder/diagnosis in its own right.  If not, is any loss of taste or smell a symptom of another disorder>  If so, please identify that disorder.  

b) Discuss whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's loss of taste or smell first manifested during service or is otherwise related to service, to include exposure to toxins and herbicides, treatment for pneumonia, or an injury to the nasal wall.

The physician must discuss the Veteran's lay assertions that he has had a loss of smell and taste ever since he returned home from the Persian Gulf, and the October 1999 private treatment record, in which the Veteran complained of a poor sense of taste and smell.

c) Discuss whether it is at least as likely as not that the disorder was (i) caused or (ii) aggravated (permanently worsened beyond the natural progression) by residuals of a deviated nasal septum, a fracture residual, with sinusitis.

d)  Discuss whether it is more likely than not, i.e., is there more than a 50/50 chance that the appellant's loss of taste and smell is due to his long history of tobacco use? 

A complete rationale must accompany any opinion provided.  If the physician cannot provide any requested opinion, he/she must affirm that all procurable data was fully considered and a rationale must be provided for why an opinion cannot be rendered.

2.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, review all examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented consideration of the claims file, which is contained in Virtual VA and VBMS.  If the report is deficient in any manner, implement corrective procedures at once.

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

